Exhibit 10.4

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND AMONG

 

FOREST OIL CORPORATION,

 

CANADIAN FOREST OIL LTD.,

 

AND

 

LONE PINE RESOURCES INC.

 

Dated as of May 25, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II GENERAL PRINCIPLES

4

 

A.

Assumption and Retention of Lone Pine Group Liabilities

4

 

B.

Assumption and Retention of Forest Group Liabilities

4

 

C.

No Obligation to Maintain Plans

4

 

D.

Participation by Lone Pine Group in Forest Benefit Plans following the IPO
Closing Date and the Spin-Off Date

4

 

E.

Severance Agreement

5

 

 

 

 

ARTICLE III LONE PINE BENEFIT PLANS

5

 

 

ARTICLE IV WORKERS’ COMPENSATION LIABILITIES

5

 

 

ARTICLE V EQUITY-BASED COMPENSATION

5

 

A.

Cessation of Awards to Lone Pine Employees under Forest Equity Plans

5

 

B.

Forest Options

6

 

C.

Phantom Stock Units

7

 

D.

Restricted Stock Awards

8

 

E.

Performance Unit Awards

8

 

F.

Employee Stock Purchase Plan

9

 

 

 

 

ARTICLE VI ADMINISTRATIVE PROVISIONS

9

 

A.

Administrative Expenses Not Chargeable to a Trust

9

 

B.

Sharing of Participant Information

10

 

C.

Beneficiary Designation

10

 

D.

Requests for Regulatory Approvals and Opinions

10

 

E.

Fiduciary Matters

10

 

F.

Administrative Services

10

 

 

 

 

ARTICLE VII EMPLOYMENT-RELATED MATTERS

10

 

A.

Personnel Records

10

 

B.

Confidentiality and Proprietary Information

11

 

C.

No Third-Party Beneficiaries

11

 

D.

Employment Litigation

11

 

 

 

 

ARTICLE VIII GENERAL PROVISIONS

11

 

A.

Effect if IPO and/or Spin-Off Does Not Occur

11

 

B.

Relationship of Parties

11

 

C.

Guarantees

11

 

D.

Indemnification

11

 

E.

Dispute Resolution

12

 

F.

Governing Law

12

 

G.

Assignment

12

 

i

--------------------------------------------------------------------------------


 

 

H.

Severability

12

 

I.

Interpretation

12

 

J.

Amendment

12

 

K.

Termination

12

 

L.

Conflict

13

 

M.

Counterparts

13

 

ii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”) is entered into on May 25,
2011, by and among Forest Oil Corporation, a New York corporation (“Forest”),
Canadian Forest Oil Ltd., an Alberta corporation (“CFOL”), and Lone Pine
Resources Inc., a Delaware corporation (“Lone Pine”).  Capitalized terms used
herein (other than the formal names of Forest Benefit Plans (as defined below))
and not otherwise defined, shall have the respective meanings assigned to them
in Article I hereof.

 

RECITALS

 

WHEREAS, Forest owns all of the currently issued and outstanding common stock of
Lone Pine;

 

WHEREAS, Lone Pine intends to consummate an initial public offering (the “IPO”)
of its common stock;

 

WHEREAS, in connection with the IPO, Forest intends to contribute its direct and
indirect ownership interests in CFOL to Lone Pine, which will result in Lone
Pine owning, directly and indirectly, 100% of the equity interests in CFOL;

 

WHEREAS, as soon as practicable following the completion of the IPO and the
expiration or waiver of any applicable lock-up period, Forest currently intends
to distribute, or spin-off, all of the remaining shares of Lone Pine common
stock beneficially owned by Forest to the shareholders of Forest (the
“Spin-Off”); and

 

WHEREAS, as part of the foregoing, the parties desire to enter into this
Agreement to allocate between and among them the assets, liabilities and
responsibilities with respect to certain employee compensation, benefits plan
and other employee-related matters;

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Wherever used in this Agreement, the following terms shall have the meanings
indicated below, unless a different meaning is plainly required by the context.
The singular shall include the plural, unless the context indicates otherwise.

 

A.            “Ancillary Agreements” means all of the underlying agreements,
documents and instruments referred to, contemplated by, or made a part of the
Separation and Distribution Agreement.

 

B.            “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute.

 

1

--------------------------------------------------------------------------------


 

C.            “Compensation Committee” means the Compensation Committee of the
Board of Directors of Forest.

 

D.            “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

E.             “Forest Benefit Plan” means any Plan sponsored, maintained or
contributed to by any member of the Forest Group immediately prior to the
consummation of the IPO.

 

F.             “Forest Common Stock” means a share of Forest’s common stock, par
value $0.10 per share.

 

G.            “Forest Employee” means an active employee or an employee on
vacation or on leave of absence who, on the IPO Closing Date, is employed by or
will be employed by any member of the Forest Group.

 

H.            “Forest Equity Plans” means the Forest Oil Corporation Stock
Incentive Plan, the Forest Oil Corporation 2001 Stock Incentive Plan, and the
Forest Oil Corporation 2007 Stock Incentive Plan.

 

I.              “Forest Group” has the meaning assigned to that term in the
Separation and Distribution Agreement.

 

J.             “Former Forest Employee” means, as of the IPO Closing Date, any
individual who, prior to the IPO Closing Date, terminated employment with a
member of the Forest Group and did not commence employment with a member of the
Lone Pine Group.

 

K.            “Former Lone Pine Employee” means as of the IPO Closing Date, any
individual who, prior to the IPO Closing Date, terminated employment with a
member of the Lone Pine Group and did not commence employment with a member of
the Forest Group.

 

L.             “IPO” is defined in the Recitals hereto.

 

M.           “IPO Closing Date” has the meaning assigned to that term in the
Separation and Distribution Agreement.

 

N.            “Liabilities” has the meaning assigned to that term in the
Separation and Distribution Agreement.

 

O.            “Lone Pine Benefit Plan” means any Plan sponsored, maintained or
contributed to by any member of the Lone Pine Group immediately prior to the
consummation of the IPO other than any Forest Benefit Plan.

 

P.             “Lone Pine Employee” means an active employee or an employee on
vacation or on leave of absence who, on the IPO Closing Date, is employed by or
will be employed by any member of the Lone Pine Group.

 

2

--------------------------------------------------------------------------------


 

Q.            “Lone Pine Group” has the meaning assigned to that term in the
Separation and Distribution Agreement.

 

R.            “Option” means an option to purchase Forest Common Stock granted
pursuant to a Forest Equity Plan.

 

S.             “Performance Unit Award” means a performance unit award granted
under the Forest Oil Corporation 2007 Stock Incentive Plan.

 

T.            “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, and a governmental entity or any
department, agency or political subdivision thereof.

 

U.            “Phantom Stock Unit” means a phantom stock unit award granted
under a Forest Equity Plan.

 

V.            “Plan” means each (i) “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA, (ii) plan that would be an employee benefit
plan described in clause (i) of this sentence if it was subject to ERISA, such
as foreign plans and plans for directors, (iii) equity bonus, equity ownership,
equity option, restricted equity, equity purchase, equity appreciation rights,
phantom equity or other equity-based compensation plan or arrangement,
(iv) bonus plan or arrangement, incentive award plan or arrangement, deferred
compensation agreement or arrangement, change in control or retention plan or
arrangement, executive compensation or supplemental income arrangement,
personnel policy, vacation policy, severance pay plan, policy or agreement,
consulting agreement or employment agreement, and (v) other employee benefit
plan, agreement, arrangement, program, practice or understanding.

 

W.           “Post-Spin FMV per Share” means an amount equal to the average of
the daily closing price per share of Forest Common Stock on the NYSE Composite
Transactions Reporting System for the first five trading days immediately
following the Spin-Off Date.

 

X.            “Pre-Spin FMV per Share” means an amount equal to the average of
the daily closing price per share of Forest Common Stock on the NYSE Composite
Transactions Reporting System for the last five trading days immediately
preceding the Spin-Off Date.

 

Y.            “Restricted Stock Award” means a restricted stock award granted
under a Forest Equity Plan.

 

Z.            “Separation and Distribution Agreement” means the Separation and
Distribution Agreement, of even date herewith, by and among Forest, CFOL and
Lone Pine.

 

AA.        “Spin-Off” is defined in the Recitals hereto.

 

BB.          “Spin-Off Date” means the effective date of the Spin-Off.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II
GENERAL PRINCIPLES

 

A.            Assumption and Retention of Lone Pine Group Liabilities.   Except
as specified otherwise in this Agreement or as mutually agreed upon by Lone Pine
and Forest from time to time, effective as of the IPO Closing Date, Lone Pine
and CFOL shall, or shall cause one or more members of the Lone Pine Group to,
assume or retain, as applicable, and pay, perform, fulfill and discharge, in
accordance with their respective terms, (i) all Liabilities of, or relating to,
Lone Pine Employees, Former Lone Pine Employees, Forest Employees and Former
Forest Employees with respect to, arising out of, or resulting from future,
present or former employment with the Lone Pine Group (including, without
limitation, Liabilities relating to, arising out of, or resulting from Lone Pine
Benefit Plans), and (ii) any other Liabilities or obligations expressly assigned
to any member of the Lone Pine Group under this Agreement.

 

B.            Assumption and Retention of Forest Group Liabilities.  Except as
specified otherwise in this Agreement or as mutually agreed upon by Forest and
Lone Pine from time to time, effective as of the IPO Closing Date, Forest shall,
or shall cause one or more members of the Forest Group to, assume or retain, as
applicable, and pay, perform, fulfill and discharge, in accordance with their
respective terms, (i) all Liabilities of, or relating to, Forest Employees,
Former Forest Employees, Lone Pine Employees and Former Lone Pine Employees
relating to, arising out of, or resulting from future, present or former
employment with the Forest Group (including, without limitation, Liabilities
relating to, arising out of, or resulting from Forest Benefit Plans), and
(ii) any other Liabilities or obligations expressly assigned to any member of
the Forest Group under this Agreement.

 

C.            No Obligation to Maintain Plans.  Except as specified otherwise in
this Agreement, nothing in this Agreement shall preclude the Forest Group or the
Lone Pine Group at any time from amending, merging, modifying, terminating,
eliminating, reducing, or otherwise altering in any respect any of their
respective Plans, any benefit under any such Plan or any trust associated with
such a Plan, insurance policy or funding vehicle related to any such Plan, or
any employment or other service arrangement with their respective employees or
vendors (to the extent permitted by law).

 

D.            Participation by Lone Pine Group in Forest Benefit Plans following
the IPO Closing Date and the Spin-Off Date.   Except as specified otherwise in
this Agreement, as of the IPO Closing Date, all Lone Pine Employees shall cease
to participate in all Forest Benefit Plans except that, subject to Section V.A.,
the Lone Pine Employees shall remain eligible to participate in the Forest
Equity Plans and Forest’s 1999 Employee Stock Purchase Plan (collectively, the
“Continuing Plans”); provided, however, that (i) any such participation in the
Continuing Plans shall be at the expense of the Lone Pine Group (or the Lone
Pine Employees, as applicable) unless otherwise agreed to by Forest and
(ii) subject to any contractual rights a Lone Pine Employee may have, Forest may
at any time and from time to time amend, modify or terminate the participation
rights of Lone Pine Employees in any Continuing Plan.  Except as specified
otherwise in this Agreement, as of the Spin-Off Date, all Lone Pine Employees
shall cease to participate in all Forest Benefit Plans, including the Continuing
Plans, and all equity-based compensation awards held by Lone Pine Employees that
are outstanding as of the Spin-Off Date shall be adjusted as provided in
Article V below.  With respect to any annual incentive award

 

4

--------------------------------------------------------------------------------


 

under a Forest Annual Incentive Plan that is outstanding on the IPO Closing Date
and held by a Lone Pine Employee employed by the Lone Pine Group as of the
Spin-Off Date, Lone Pine and CFOL shall, or shall cause one or more members of
the Lone Pine Group to, make a cash payment to such Lone Pine Employee as soon
as administratively practicable after the Spin-Off Date for the pro rata amount
(based on the number of days in the applicable year that such Lone Pine Employee
participated in such Forest Annual Incentive Plan prior to the IPO Closing Date)
of the annual incentive payment that such employee would be entitled to receive
under such Forest Annual Incentive Plan assuming a “target” achievement of
applicable performance measures as of the IPO Closing Date.

 

E.             Severance Agreement.  On or before the IPO Closing Date, Lone
Pine shall enter into a severance agreement with its President and Chief
Executive Officer, which severance agreement shall, among other things,
terminate that certain Severance Agreement dated as of August 11, 2008, as
amended, by and between such individual and Forest.  Lone Pine intends to enter
into severance agreements with each of its other executive officers and certain
key Lone Pine Employees as selected by Lone Pine.

 

ARTICLE III
LONE PINE BENEFIT PLANS

 

The Lone Pine Group sponsors and maintains the Lone Pine Benefit Plans in which
the Lone Pine Employees are eligible to participate subject to the terms and
conditions of such Plans.  The Lone Pine Group shall continue to sponsor and
maintain the Lone Pine Benefit Plans following the IPO Closing Date on such
terms and conditions as the Lone Pine Group may determine from time to time. 
Subject to the eligibility requirements of the Lone Pine Benefit Plans, Lone
Pine Employees shall continue to, or become eligible to, participate, as
applicable, in the Lone Pine Benefit Plans as of the IPO Closing Date on such
terms and conditions as the Lone Pine Group may determine from time to time
following the IPO Closing Date.

 

ARTICLE IV
WORKERS’ COMPENSATION LIABILITIES

 

All workers’ compensation Liabilities relating to, arising out of, or resulting
from any claim by a Forest Employee, Former Forest Employee, Lone Pine Employee
or Former Lone Pine Employee that results from an accident, incident or event
occurring, or from an occupational disease which becomes manifest, at, before or
after the IPO Closing Date shall be retained or assumed by (A) Forest or one or
more other members of the Forest Group, as applicable based on the employment
relationship in each case, in respect of Forest Employees and Former Forest
Employees or (B) Lone Pine, CFOL or one or more other members of the Lone Pine
Group, as applicable based on the employment relationship in each case, in
respect of Lone Pine Employees and Former Lone Pine Employees.

 

ARTICLE V
EQUITY-BASED COMPENSATION

 

A.            Cessation of Awards to Lone Pine Employees under Forest Equity
Plans.  Effective as of the IPO Closing Date, Lone Pine Employees shall cease to
be eligible to receive

 

5

--------------------------------------------------------------------------------


 

awards pursuant to the Forest Equity Plans and the participation in the Forest
Equity Plans by Lone Pine Employees shall be limited to the continuation of
outstanding awards held by such employees under the Forest Equity Plans as of
the IPO Closing Date.  The continuation of each such outstanding award shall be
subject to the terms and conditions of the applicable Forest Equity Plan and any
agreement or notice granting such award.

 

B.            Forest Options.  (a)  Adjustment of Options.  On the Spin-Off
Date, each Option outstanding on the Spin-Off Date shall be adjusted as follows:

 

(1)           Exercise Price.  The per share exercise price of the Option
immediately after the Spin-Off (the “New Exercise Price”) shall be equal to the
product (rounded up to the nearest whole cent) of (i) the per share exercise
price of the Option immediately prior to the Spin-Off (the “Pre-Spin Exercise
Price”) multiplied by (ii) a fraction, the numerator of which shall be equal to
the Post-Spin FMV per Share, and the denominator of which shall be equal to the
Pre-Spin FMV per Share.

 

(2)           Number of Shares.  The number of shares of Forest Common Stock
subject to the Option immediately after the Spin-Off shall be equal to the
product (rounded down to the nearest whole share) of (i) the number of shares of
Forest Common Stock subject to the Option immediately prior to the Spin-Off
multiplied by (ii) a fraction, the numerator of which shall be equal to the
Pre-Spin Exercise Price and the denominator of which shall be equal to the New
Exercise Price.

 

With respect to each Option outstanding on the Spin-Off Date that is held by a
resident of Canada for the purposes of the Income Tax Act (Canada) or an
individual who received such Option by virtue of services performed in Canada,
the adjustments described in the preceding provisions of this
Section V.B.(a) shall be accomplished through the exchange of such Option for a
new option to purchase Forest Common Stock, which new option shall (x) be
granted under the same Forest Equity Plan as the original Option and (y) have
the same terms and conditions as the original Option except that the per share
exercise price of the new option and the number of shares of Forest Common Stock
subject to the new option shall be determined as if the original Option was
adjusted as provided above.

 

(b)           Exercise by Lone Pine Employees.  Each Lone Pine Employee who is
employed by the Lone Pine Group on the Spin-Off Date shall be considered to have
terminated employment on such date for a reason other than death, disability,
retirement or cause (as described in the applicable Option agreement) with
respect to each outstanding Option held by such employee as of such date (and
the applicable Forest Equity Plan as it relates to such Option); provided,
however, that if such employee is eligible for retirement as of the Spin-Off
Date under the terms of the Option agreement evidencing any such Option, then
such employee shall be treated as having terminated employment as of the
Spin-Off Date due to retirement for purposes of such Option.  The exercise of a
vested Option on or after the Spin-Off Date by a Lone Pine Employee who is
employed by the Lone Pine Group on such date shall be subject to the terms of
the applicable Forest Equity Plan and Option agreement evidencing such Option
after giving effect to the foregoing provisions of this Section V.B.

 

6

--------------------------------------------------------------------------------


 

(c)           Payment of Exercise Price, Withholding Taxes and Reporting.  Upon
the exercise of an Option on or after the IPO Closing Date, regardless of the
holder thereof, the exercise price shall be paid to (or otherwise satisfied to
the satisfaction of) Forest in accordance with the terms of the Option, and
Forest shall be solely responsible for the issuance of Forest Common Stock, for
ensuring the collection of the employee portion of all applicable withholding
tax on behalf of the employing entity of such holder and for ensuring the
remittance of such withholding taxes to the employing entity of such holder. 
Upon the exercise of an Option on or after the IPO Closing Date, regardless of
the holder thereof, the most recent employer of the holder of the Option at the
time of exercise (or his or her decedent, as applicable) shall be responsible
for the satisfaction of all tax reporting requirements in respect of such
exercise, shall be responsible for remitting the appropriate withholding amounts
to the appropriate taxing authorities, and shall be entitled to the benefit of
any tax deduction in respect of the exercise of all such Options.

 

C.            Phantom Stock Units.  (a)  Adjustment of Phantom Stock Units.  On
the Spin-Off Date, each Phantom Stock Unit outstanding on the Spin-Off Date
shall be adjusted pursuant to the applicable method set forth below:

 

(1)           Cash-settled Phantom Stock Units.  Each Phantom Stock Unit
outstanding on the Spin-Off Date that is required to be settled with a cash
payment shall be adjusted on the Spin-Off Date by adjusting the number of shares
of Forest Common Stock underlying such Phantom Stock Unit.  The number of shares
of Forest Common Stock underlying such Phantom Stock Unit immediately after the
Spin-Off shall be equal to the product (rounded down to the nearest whole share)
of (i) the number of shares of Forest Common Stock underlying such Phantom Stock
Unit immediately prior to the Spin-Off multiplied by (ii) a fraction, the
numerator of which shall be equal to the Pre-Spin FMV per Share and the
denominator of which shall be equal to the Post-Spin FMV per Share.

 

(2)           Cash or Stock-settled Phantom Stock Units.  The Compensation
Committee shall have the authority at any time prior to the Spin-Off Date to
determine whether certain outstanding Phantom Stock Units as of the Spin-Off
Date that may be settled in cash or in shares of Forest Common Stock shall be
settled in cash or such shares.  On the Spin-Off Date, the Compensation
Committee will designate each of such awards that is outstanding on the Spin-Off
Date as either a cash-settled Phantom Stock Unit or a stock-settled Phantom
Stock Unit, in its sole discretion.  In the event that the award is designated
as a cash-settled Phantom Stock Unit, then the award will be adjusted as
described in Section V.C.(a)(1) above.  In the event that the award is
designated as a stock-settled Phantom Stock Unit, then no adjustment shall be
made to the award but, rather, a distribution in connection with the Spin-Off
shall be made with respect to such award in one of the following forms as
determined by the Compensation Committee on or before the Spin-Off Date in its
sole discretion: (x) Forest will deliver to the holder of such award a number of
shares of common stock of Lone Pine (rounded down to the nearest whole number)
equal to the number of such shares such holder would have received in the
Spin-Off if such holder held actual shares of Forest Common Stock equal to the
number of shares of Forest Common Stock underlying such Phantom Stock Unit
immediately prior to the Spin-Off; or (y) the employing entity of the holder of
such award as of the Spin-Off Date will deliver (or cause to be delivered) to
such holder cash in an amount equal to the fair market value (based on the
closing price per share on the Spin-Off Date (or, if there is no trading on the
Spin-Off Date, on

 

7

--------------------------------------------------------------------------------


 

the first following date on which there is trading)) of the number of shares of
Lone Pine common stock described in clause (x) of this sentence.

 

(b)           Vesting of Lone Pine Employee on the Spin-Off Date.  Each Phantom
Stock Unit outstanding on the Spin-Off Date that is held by a Lone Pine Employee
who is employed by the Lone Pine Group on the Spin-Off Date will be 100% fully
vested effective as of the Spin-Off Date.

 

(c)           Payment, Withholding Taxes and Reporting.  From and after the IPO
Closing Date, Lone Pine and CFOL shall, or shall cause one or more members of
the Lone Pine Group to, be solely responsible for the settlement of all Phantom
Stock Units held by Lone Pine Employees that are to be settled in cash pursuant
to their terms, as determined by the Compensation Committee with respect to any
such settlement required prior to the Spin-Off Date or pursuant to the
provisions of Section V.C.(a), and for ensuring the satisfaction of all related
applicable tax withholding, remittance and reporting requirements.  From and
after the IPO Closing Date, Forest shall be solely responsible for the
settlement of all Phantom Stock Units held by Lone Pine Employees that are to be
settled in shares of Forest Common Stock as determined by the Compensation
Committee with respect to any such settlement required prior to the Spin-Off
Date or as described in Section V.C.(a)(2).  With respect to any settlement of
Phantom Stock Units in shares of Forest Common Stock as described in the
preceding sentence, (1) Forest shall be solely responsible for the issuance of
Forest Common Stock, for ensuring the collection of the employee portion of all
applicable withholding tax on behalf of the employing entity of the holder and
for ensuring the remittance of such withholding taxes to the employing entity of
the holder, and (2) the most recent employer of the holder of the Phantom Stock
Units shall be responsible for the satisfaction of all tax reporting
requirements in respect of such settlement and shall be responsible for
remitting the appropriate withholding amounts to the appropriate taxing
authorities.

 

D.            Restricted Stock Awards.  No adjustment will be made to Restricted
Stock Awards that are outstanding on the Spin-Off Date in connection with the
Spin-Off.  Each Restricted Stock Award will continue to be governed by the terms
and conditions of the applicable Forest Equity Plan and the individual award
agreement governing such Restricted Stock Award.  Each individual who holds an
outstanding Restricted Stock Award on the Spin-Off Date will be treated as the
owner of the underlying shares of Forest Common Stock and will receive
distributions relating to such shares on the same basis as the holders of
unrestricted Forest Common Stock generally in connection with the Spin-Off.

 

E.             Performance Unit Awards.  (a)  Adjustment of Performance Unit
Awards.  On the Spin-Off Date, each Performance Unit Award outstanding on the
Spin-Off Date shall be adjusted as follows:

 

(1)           Initial Value.  The per share “Initial Value” that shall apply
with respect to such Performance Unit Award immediately after the Spin-Off (the
“New Initial Value”) shall be equal to the product (rounded up to the nearest
whole cent) of (i) the per share “Initial Value” in effect under the Performance
Unit Award immediately prior to the Spin-Off (the “Pre-Spin Initial Value”)
multiplied by (ii) a fraction, the numerator of which shall be equal to the
Post-

 

8

--------------------------------------------------------------------------------


 

Spin FMV per Share, and the denominator of which shall be equal to the Pre-Spin
FMV per Share.

 

(2)           Number of Performance Units.  The number of performance units
subject to such Performance Unit Award immediately after the Spin-Off shall be
equal to the product (rounded down to the nearest whole share) of (i) the number
of performance units subject to such Performance Unit Award immediately prior to
the Spin-Off multiplied by (ii) a fraction, the numerator of which shall be
equal to the Pre-Spin Initial Value and the denominator of which shall be equal
to the New Initial Value.

 

(b)           Settlement of Performance Unit Awards held by Lone Pine
Employees.  Performance Unit Awards that are outstanding and held by Lone Pine
Employees as of the Spin-Off Date will be adjusted as provided in
Section V.E.(a) above and shall be governed by the terms and conditions of the
individual award agreements that govern such Performance Unit Awards. 
Accordingly, the performance period applicable to such Performance Unit Awards
will end on the Spin-Off Date, and the holder will receive a settlement with
respect to such Performance Unit Awards in shares of Forest Common Stock (which
shall be the responsibility of Forest) based on the number of performance units
that are considered “earned” pursuant to the terms of the applicable award
agreements as of the Spin-Off Date, calculated using the actual achievement of
the performance metrics applicable to such Performance Unit Awards.

 

F.             Employee Stock Purchase Plan.  Through the date that Lone Pine or
CFOL, as applicable, shall cease to be a “subsidiary corporation” (as defined in
Section 424(f) of the Code) with respect to Forest or such earlier date after
the IPO that Forest shall determine in its sole discretion, employees of Lone
Pine and CFOL shall remain eligible to participate in Forest’s 1999 Employee
Stock Purchase Plan.  As of the date Lone Pine or CFOL, as applicable, shall
cease to be such a “subsidiary corporation,” the employees of Lone Pine and
CFOL, as applicable, shall be treated as terminated Forest employees under the
terms of Forest’s 1999 Employee Stock Purchase Plan.

 

ARTICLE VI
ADMINISTRATIVE PROVISIONS

 

A.            Administrative Expenses Not Chargeable to a Trust.  Effective as
of the IPO Closing Date, to the extent not charged pursuant to the Separation
and Distribution Agreement or an Ancillary Agreement, and to the extent not
otherwise agreed to in writing by Forest and Lone Pine, and to the extent not
chargeable to a trust established in connection with a Plan, Lone Pine and CFOL
shall be responsible, through either direct payment or reimbursement to Forest
in accordance with the Separation and Distribution Agreement and/or the
Ancillary Agreements, for their allocable share of actual third party and/or
vendor costs and expenses incurred by Forest and additional costs and expenses,
subject to the methodology reasonably agreed upon by Forest and Lone Pine, in
the administration of (a) the Forest Benefit Plans while employees of any member
of the Lone Pine Group participate in such Forest Benefit Plans, and (b) the
Lone Pine Benefit Plans, to the extent Forest procures, prepares, implements
and/or administers such Lone Pine Benefit Plans.

 

9

--------------------------------------------------------------------------------


 

B.            Sharing of Participant Information.  Forest, Lone Pine and CFOL
shall share, or cause to be shared to the extent permitted under applicable law,
all participant information that is necessary or appropriate for the efficient
and accurate administration of each of the Forest Benefit Plans and the Lone
Pine Benefit Plans during the respective periods applicable to such Plans as
Forest and Lone Pine may mutually agree. Forest, Lone Pine and CFOL and their
respective authorized agents shall, subject to applicable laws of
confidentiality and data protection, be given reasonable and timely access to,
and may make copies of, all information relating to the subjects of this
Agreement in the custody of another party or its agents, to the extent necessary
or appropriate for such administration.

 

C.            Beneficiary Designation.  To the extent applicable, all
beneficiary designations made by Lone Pine Employees under the Forest Benefit
Plans shall be transferred to and be in full force and effect under the
corresponding Lone Pine Benefit Plans, in accordance with the terms of each such
applicable Lone Pine Benefit Plan, until such beneficiary designations are
replaced or revoked by the Lone Pine Employee who made the beneficiary
designation.

 

D.            Requests for Regulatory Approvals and Opinions.  The parties
hereto shall make such applications to regulatory agencies as may be necessary
or appropriate to implement the provisions of this Agreement.  The parties
hereto shall cooperate fully with one another on any issue relating to the
transactions contemplated by this Agreement for which Forest, Lone Pine and/or
CFOL elects to seek a determination letter, private letter ruling or other
approval or opinion from a governmental authority or regulatory agency.

 

E.             Fiduciary Matters.  Forest, Lone Pine and CFOL each acknowledge
that actions contemplated to be taken pursuant to this Agreement may be subject
to fiduciary duties or standards of conduct under ERISA or other applicable law,
and that no party shall be deemed to be in violation of this Agreement if such
party fails to comply with any provisions hereof based upon such party’s good
faith determination that to do so would violate such a fiduciary duty or
standard.

 

F.             Administrative Services.  Forest shall provide certain
administrative services to the Lone Pine Group during the period between the IPO
Closing Date and the Spin-Off Date in conjunction with both the Forest Benefit
Plans and the Lone Pine Benefit Plans relating to equity-based and other
compensation in such manner as Forest and Lone Pine may mutually agree.  Lone
Pine, CFOL and the other members of the Lone Pine Group shall reimburse Forest
for any and all direct and indirect costs associated with such services as
agreed to by the parties in the Separation and Distribution Agreement and/or an
Ancillary Agreement.

 

ARTICLE VII
EMPLOYMENT-RELATED MATTERS

 

A.            Personnel Records.  Subject to applicable laws on confidentiality
and data protection, Forest shall deliver to Lone Pine or CFOL prior to the IPO
Closing Date (or such other date as Forest and Lone Pine may agree), personnel
records of Lone Pine Employees to the extent such records relate to Lone Pine
Employees’ active employment by, leave of absence from, or termination of
employment with the Forest Group.

 

10

--------------------------------------------------------------------------------


 

B.            Confidentiality and Proprietary Information.  No provision of the
Separation and Distribution Agreement or any Ancillary Agreement shall be deemed
to release any individual for any violation of any Forest non-competition
guidelines or any agreement or policy pertaining to confidential or proprietary
information of any member of the Forest Group, or otherwise relieve any
individual of his or her obligations under such non-competition guideline,
agreement, or policy.

 

C.            No Third-Party Beneficiaries.  No provision of this Agreement, the
Separation and Distribution Agreement, or any Ancillary Agreement shall be
construed to create any right or accelerate entitlement to any compensation or
benefit whatsoever on the part of any Forest Employee, Lone Pine Employee,
Former Forest Employee, Former Lone Pine Employee or other former, present or
future employee of any member of the Forest Group or the Lone Pine Group under
any Forest Benefit Plan or Lone Pine Benefit Plan or otherwise.

 

D.            Employment Litigation.  The Lone Pine Group shall have the sole
responsibility for all employment-related claims that exist, or come into
existence, on or after the IPO Closing Date relating to, arising out of, or
resulting from any individual’s employment with the Lone Pine Group, except that
Forest shall be responsible for any such claims relating to, arising out of, or
resulting from the Forest Benefit Plans to the extent not assumed or retained by
the Lone Pine Group hereunder.

 

ARTICLE VIII
GENERAL PROVISIONS

 

A.            Effect if IPO and/or Spin-Off Does Not Occur.  Subject to
Section VIII.J., if the IPO and/or Spin-Off does not occur, then all actions and
events that are, under this Agreement, to be taken or occur effective as of the
IPO Closing Date or the Spin-Off Date, respectively, or otherwise in connection
with the IPO or the Spin-Off, respectively, shall not be taken or occur except
to the extent specifically agreed otherwise by the parties hereto.

 

B.            Relationship of Parties.  Nothing in this Agreement shall be
deemed or construed by the parties or any third party as creating the
relationship of principal and agent, partnership or joint venture between the
parties, the understanding and agreement being that no provision contained
herein, and no act of the parties, shall be deemed to create any relationship
between the parties other than the relationship set forth herein.

 

C.            Guarantees.  Forest shall cause to be performed and hereby
guarantees the performance of any and all actions of each of the members of the
Forest Group which such actions are necessary or appropriate to effectuate the
provisions of this Agreement.  Lone Pine and CFOL shall cause to be performed
and hereby guarantee the performance of any and all actions of each of the
members of the Lone Pine Group which such actions are necessary or appropriate
to effectuate the provisions of this Agreement.

 

D.            Indemnification.  Any claim for indemnification under this
Agreement shall be governed by, and be subject to, the provisions of Article III
of the Separation and Distribution Agreement.

 

11

--------------------------------------------------------------------------------


 

E.             Dispute Resolution.  Any controversy, dispute or claim arising
out of, in connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the transactions
contemplated hereby, including, without limitation, any claim based on contract,
tort, statute or otherwise, shall be governed by, and be subject to, the
provisions of Article VI of the Separation and Distribution Agreement.

 

F.             Governing Law.  To the extent not preempted by applicable federal
or foreign law, including, without limitation, ERISA, the Code and applicable
securities laws, this Agreement shall be governed by, construed and interpreted
in accordance with the laws of the State of New York, irrespective of the choice
of law principles of the State of New York, as to all matters, including matters
of validity, construction, effect, performance and remedies.

 

G.            Assignment.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective legal representatives and
successors, and nothing in this Agreement, express or implied, is intended to
confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Agreement. No party may assign this Agreement or any
rights or obligations hereunder, without the prior written consent of the other
parties, and any such assignment shall be void; provided, however, that any
party may assign this Agreement to a successor entity in conjunction with such
party’s reincorporation. Notwithstanding the foregoing, each party (or its
successive assignees or transferees hereunder) may, without such consent, assign
or transfer this Agreement to a Person that succeeds to all or substantially all
of its business or assets of such party as long as such Person agrees to accept
all of the terms set forth herein.

 

H.            Severability.  If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party hereto. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible and in an
acceptable manner to the end that transactions contemplated hereby are fulfilled
to the fullest possible extent.

 

I.              Interpretation.  The headings contained in this Agreement and in
the table of contents to this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
When a reference is made in this Agreement to an Article or Section, such
reference shall be to an Article or Section of this Agreement unless otherwise
indicated.

 

J.             Amendment.  This Agreement may only be amended by a written
agreement executed by all parties.

 

K.            Termination.  This Agreement may be terminated at any time prior
to the Separation Date (as such term is defined in the Separation and
Distribution Agreement) by and in the sole discretion of Forest without the
approval of Lone Pine or CFOL. This Agreement may

 

12

--------------------------------------------------------------------------------


 

be terminated at any time after the IPO Closing Date and prior to the Spin-Off
Date by Forest if the Forest board of directors determines that the Spin-Off is
not in the best interest of Forest or its shareholders. If termination of this
Agreement occurs after the IPO Closing Date, only provisions of this Agreement
relating to the Spin-Off will terminate.

 

L.             Conflict.  In the event of any conflict between the provisions of
this Agreement and the Separation and Distribution Agreement, the provisions of
the Separation and Distribution Agreement shall control.  In the event of any
conflict between the provisions of this Agreement and any Plan, the provisions
of this Agreement shall control.

 

M.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same agreement.

 

[Remainder of Page Intentionally Left Blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized on the day and year
first above written.

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

/s/ CYRUS D. MARTER IV

 

Name:

Cyrus D. Marter IV

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

CANADIAN FOREST OIL LTD.

 

 

 

 

 

By:

/s/ DAVID M. ANDERSON

 

Name:

David M. Anderson

 

Title:

President

 

 

 

 

 

LONE PINE RESOURCES INC.

 

 

 

 

 

By:

/s/ DAVID M. ANDERSON

 

Name:

David M. Anderson

 

Title:

President and Chief Executive Offier

 

14

--------------------------------------------------------------------------------